RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                            Court of Appeals

                             NO. 2019-CA-1450-MR

PRESTON BROWN                                                       APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE LAUREN ADAMS OGDEN, JUDGE
                       ACTION NO. 18-CI-503456


CHAQUISHA WASHINGTON                                                  APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Preston Brown appeals the Jefferson Family Court’s August 1,

2019 order awarding sole custody of his two minor children to their mother,

Chaquisha Washington, and granting him supervised visitation. After careful

consideration, we affirm.
                      BACKGROUND AND PROCEDURE

             Brown and Washington are the biological parents of the two minor

children at issue in this appeal, P.T.B. and L.L.B., ages fourteen and ten at the time

the family court entered its custody award. The children have lived with

Washington since birth. The family court found that Brown lived with Washington

and the children on occasion, but was always heavily involved in the children’s

day-to-day care. (Trial Record (“T.R.”) at 39).

             Brown and Washington have a history of physical violence. In July

2018, Washington petitioned for an order of protection on behalf of herself and the

two children against Brown. As Washington alleged in her petition:

             I [Washington] am filing obo myself and my daughters
             against [Brown]. [Brown] and I have children in common,
             we were living together but presently do not. Today July
             18, 2018 he [Brown] beat me, hit me in the head multiple
             times, in front of my kids. He left a knot on my forehead.
             He pulled/ripped my shirt off, then he had a knife
             pointed/aimed at me and said he was going to kill me or
             take one of my fingers off. My kids were not present at
             the time he held the knife to me, but he did tell my girls
             that he was going to kill me. He put me in the hallway
             bathroom and said he was going to cut my hair off with
             some clippers. One of my daughters came back in the
             house and was asking him not to do anything to me. She
             said “Don’t do anything to my mom” He [sic] told her to
             go back outside, but she did not, he then told me to go back
             in the bathroom, he had the knife in his back pocket. I let
             him go first, when he got in the bathroom he picked up the
             hair clippers and once again said I am going to cut your
             hair off, I am going to humiliate you. After that my
             daughter that he told to go outside, was crying, he began

                                         -2-
            to calm her down, meanwhile he return to the bathroom
            where I was at, saying again that he was going to cut my
            hair, I was able to run out from the hallway, he pulled my
            shirt and ripped it, it was completely hanging off of me, he
            was yelling and screaming saying “B**** get back here,”
            saying “I gotcha” I was able to struggle enough to get
            away, jumped down the steps and ran to neighbors doors
            knocking for help. . . .

(T.R. Resp. Ex. 1).

            The family court held a hearing and entered a DVO against Brown to

protect Washington and the children. The court awarded Washington temporary

custody of the children and granted Brown supervised contact at Children’s Safe

Haven every other Monday. (No. 18-D-502118-001) (T.R. Resp. Ex. 2). Brown

moved to alter, amend, or vacate, and for additional findings of fact. The family

court declined to amend the DVO, but made the following findings:

            The court finds, by a preponderance of the evidence, that
            domestic violence and abuse did occur and is likely to
            occur again given the past incidents to which
            [Washington] testified over their fourteen[-]year
            relationship, for which the children were present. Further,
            regarding the finding for [Washington] to have temporary
            sole custody, it is in the best interests of the children given
            the no contact order between [Washington] and [Brown]
            and the risk of further exposure of the children to domestic
            violence and abuse, for [Washington] to serve as the
            temporary sole custodian.

(No. 18-D-502118-001, Order entered October 2, 2018).

            Two months later, Brown filed a petition seeking joint custody and

equal parenting time. A final custody hearing was held on July 26, 2019, and the

                                         -3-
family court heard testimony from Brown, Washington, P.T.B., and L.L.B.1 It also

took judicial notice of all findings and orders in the companion domestic violence

case.

                 Because of the DVO entered against Brown, the family court

determined that the presumption of joint custody did not apply. KRS2 403.315.

Applying KRS 403.270(2), the court concluded it would be in the best interest of

the children for Washington to have sole custody. In addition, the court found “it

would be in the children’s best interest for the current supervised parenting

arrangement to remain in effect but increased to every Monday at Children’s Safe

Haven.” Brown moved to alter, amend, or vacate the order. The motion was

denied. This appeal followed.

                                           ANALYSIS

                 Brown alleges the family court erred by granting Washington sole

custody of the children and by awarding him visitation that is not reasonable. We

disagree.

                 On appellate review of a custody determination, much deference is

accorded the family court.

                 Since the family court is in the best position to evaluate
                 the testimony and to weigh the evidence, an appellate

1
    The family judge interviewed the minor children individually in her chambers.
2
    Kentucky Revised Statutes.

                                                -4-
            court should not substitute its own opinion for that of the
            family court. If the findings of fact are supported by
            substantial evidence and if the correct law is applied, a
            family court’s ultimate decision regarding custody will not
            be disturbed, absent an abuse of discretion. Abuse of
            discretion implies that the family court’s decision is
            unreasonable or unfair. Thus, in reviewing the decision of
            the family court, the test is not whether the appellate court
            would have decided it differently, but whether the findings
            of the family court are clearly erroneous, whether it
            applied the correct law, or whether it abused its discretion.

Coffman v. Rankin, 260 S.W.3d 767, 770 (Ky. 2008) (citing B.C. v. B.T., 182
S.W.3d 213, 219-20 (Ky. App. 2005)). The same standard applies to a family

court’s visitation decision. B.S.S. v. K.S., 599 S.W.3d 858, 863 (Ky. 2020).

            Before analyzing the merits of Brown’s appeal, we address

Washington’s waiver argument. Washington asserts Brown waived his right to

appeal custody and visitation because he advised the court on multiple occasions

that he would accept whatever degree of custody and visitation he could get.

            On direct examination, the following exchange took place between

Brown and his counsel:

            Counsel: What are your wishes as to custody?

            Brown:       I would like joint custody, because I love my
                         kids . . . but I will take what I can get, just
                         seeing and being there with my kids, that’s
                         what I want.

            Counsel: What about a parenting schedule, what kind of
                     time would you like to have with your
                     children?

                                         -5-
             Brown:      I’ll take a parenting schedule, um, anytime I
                         can get. [inaudible]. Just as long as I’m able to
                         have my kids around me. I just aint had time
                         to be with them, just us. Instead of just being
                         in a room with strange people.

(Video Record (“V.R.”) 07/26/19; 9:30:10-9:33:00).

             Then, on cross examination:

             Counsel: You don’t have a specific, um, parenting
                      schedule that you have in mind?

             Brown:      Um, in my mind, that’s all I wanted, the main
                         thing I wanted is just half and half, but I will
                         take whatever I am able to get, you know what
                         I’m saying? Anything I can get.

(V.R. 07/26/19; 9:42:41-9:43:01). Again, during closing arguments, Brown’s

counsel said, “[W]e ask for equal parenting time, but my client and I have said

over and over we are flexible to whatever this court wants to give.”

             Relying on Tackett v. Commonwealth, Washington contends Brown’s

statements “invited” the family court’s decision on custody and visitation, which

estops him from raising them before this court. 445 S.W.3d 20, 28 (Ky. 2014)

(noting that invited errors reflect a “knowing relinquishment of a right” and

amount to a waiver). We disagree.

             Brown’s petition for custody clearly demonstrates his desire for joint

custody and equal parenting time. The statements relied upon by Washington do

not prohibit the relief he sought in the family court, nor do they prohibit such relief


                                          -6-
in this Court. Brown consistently stated his desire for joint custody and equal

parenting time, but that he would be grateful for whatever he could get. This does

not amount to an invitation of the family court’s custody and visitation decision.

Accordingly, we will address his concerns.

Custody

             KRS 403.270(2) states, in pertinent part:

             The court shall determine custody in accordance with the
             best interests of the child and equal consideration shall be
             given to each parent and to any de facto custodian. Subject
             to KRS 403.315, there shall be a presumption, rebuttable
             by a preponderance of evidence, that joint custody and
             equally shared parenting time is in the best interest of the
             child.

Brown acknowledges the presumption of joint custody does not apply because of

the DVO entered against him. Nevertheless, he contends Chalupa v. Chalupa

stands for the proposition that the family court should have started its best interest

analysis with a preference for joint custody. 830 S.W.2d 391 (Ky. App. 1992),

abrogated on other grounds by Fenwick v. Fenwick, 114 S.W.3d 767 (Ky. 2003).

We find no merit in this argument.

             The legislature amended and re-enacted KRS 403.270 after Chalupa

was decided. In conjunction with KRS 403.315, it clearly prohibits the family

court from presuming joint custody if a DVO has been entered against one party by

the other. Brown’s position would eliminate the application of KRS 403.315


                                          -7-
which now makes the first consideration whether a DVO is about to be or has been

entered. This does not create, however, a presumption of sole custody, but no

presumption at all. Here, the family court appropriately conducted its analysis

without presuming that either joint custody or sole custody was in the children’s

best interest.

                 Brown next asserts the family court’s finding that sole custody was in

the best interest of the children is not supported by substantial evidence, and such

an award amounted to an abuse of discretion. Specifically, he alleges that many of

the factors in KRS 403.270(2) were not considered. Again, we disagree.

                 Brown argues that the family court did not ascertain the wishes of

Washington or the children under KRS 403.270(2)(a)-(b). However, the court

heard testimony from both Washington and the children. Washington adamantly

argued against the presumption of joint custody and was present to defend against

Brown’s petition for custody. Additionally, the family court interviewed the

children, both of whom noted their satisfaction with the current parenting and

visitation schedule, except for the oldest child preferring to see her father every

Monday instead of every other Monday. (T.R. at 39).

                 The family court also analyzed the relationship between the children

and both parents. KRS 403.270(2)(c). It noted both parties were heavily involved

in the children’s day-to-day care. It further found Washington maintained the


                                            -8-
household, while Brown would occasionally accompany them to school

conferences, appointments, the park, and cook dinner. The family court found

Brown currently resided with his mother, and that neither child seemed bonded to

their grandmother. In addition, neither child wanted visitation to be moved to their

grandmother’s house, indicating it would be best for the children to remain

primarily in Washington’s household, where they have lived their entire lives.

KRS 403.270(2)(e). The family court found the children did not have behavioral

or emotional problems in their current living situation. KRS 403.270(2)(f).

             The family court placed great emphasis on KRS 403.270(2)(g), which

allows the court to consider:

             A finding by the court that domestic violence and abuse,
             as defined in KRS 403.720, has been committed by one
             (1) of the parties against a child of the parties or against
             another party. The court shall determine the extent to
             which the domestic violence and abuse has affected the
             child and the child’s relationship to each party, with due
             consideration given to efforts made by a party toward the
             completion of any domestic violence treatment,
             counseling, or program . . . .

KRS 403.270(2)(g).

             As noted above, the family court took judicial notice of the findings of

fact in the DVO case, which included the finding of a “risk of further exposure of

the children to domestic violence and abuse.” Additionally, Brown acknowledged

before the court that he did commit certain acts of domestic abuse against


                                         -9-
Washington, and at least once in the presence of his children. L.L.B. informed the

court that the incident made her upset and hurt her feelings. (V.R. 07/26/19;

11:00:40-11:00:52). And, both children preferred to maintain visitation at

Children’s Safe Haven, where they would feel more comfortable. (T.R. at 39);

(V.R. 07/26/19; 10:42:35-10:43:45; 11:00:00 - 11:00:10).

             Brown argues the family court did not give weight to his rehabilitation

efforts. This is not true. The family court noted that Brown had enrolled and

completed the Batterer’s Intervention Program. Nevertheless, this does not make

the fact that Brown perpetrated violence in the presence of his children go away,

nor does it serve as a guarantee it will never happen again with similar harmful

emotional and physical repercussions on the children.

             Lastly, the court also noted the DVO “prevents the parties from

communicating. This makes co-parenting difficult, if not impossible.” KRS

403.270(2) is not an exhaustive list and it was appropriate to give weight to this

factor. Based on the foregoing, we conclude the family court’s finding that sole

custody was in the best interest of the children is supported by substantial

evidence.

Visitation

             Based on the same reasons as its custody determination, the family

court found it was in the children’s best interest that Brown be awarded supervised


                                        -10-
visitation with his children every Monday at Children’s Safe Haven. Brown

contends this finding was clearly erroneous and asks this Court to remand with

instructions to enter an order granting unsupervised visitation.

             (1) A parent not granted custody of the child and not
                 awarded shared parenting time under the presumption
                 specified in KRS 403.270(2), 403.280(2), or
                 403.340(6) is entitled to reasonable visitation rights
                 unless the court finds, after a hearing, that visitation
                 would endanger seriously the child’s physical, mental,
                 moral, or emotional health. Upon request of either
                 party, the court shall issue orders which are specific as
                 to the frequency, timing, duration, conditions, and
                 method of scheduling visitation and which reflect the
                 development age of the child.

             (2) If domestic violence and abuse, as defined in KRS
                 403.720, has been alleged, the court shall, after a
                 hearing, determine the visitation arrangement, if any,
                 which would not endanger seriously the child’s or the
                 custodial parent’s physical, mental, or emotional
                 health.

KRS 403.320(1)-(2).

             For the same reasons articulated in affirming the custody award,

including the DVO, and taking into account the children’s desire that visitation

occur at Children’s Safe Haven and their lack of a bond with their paternal

grandmother with whom Brown presides, we find the family court’s award of

supervised visitation is supported by substantial evidence.




                                         -11-
                                CONCLUSION

            The Jefferson Family Court’s August 1, 2019 order awarding

Washington sole custody and granting Brown supervised visitation is affirmed.

            ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE:

Zackary McKee                           Dorislee Jackson Gilbert
Louisville, Kentucky                    Louisville, Kentucky




                                      -12-